DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-20 considered unpatentable for the reasons indicated below: 
Applicant is advised that the Notice of Allowance mailed 04/16/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemens (DE 10158755A1 as submitted by the applicant with IDS received on 01/31/2020).
Regarding claims 1, 10 and 17, Siemens teaches a method, comprising: selecting, by a user equipment comprising a processor, previous hybrid automatic repeat request acknowledgement data based on a repetition factor, wherein the repetition factor is greater than one (Figure 4, [0028], [0030]-[0033], UE determines the size of the block ACK/NACK (as shown on Figure 4) based on the window size W; in this case W=4); and facilitating, by the user equipment, a transmission of a composite hybrid automatic repeat request acknowledgement response from the user equipment to a network device, wherein the composite hybrid automatic repeat request acknowledgement response is based on current hybrid automatic repeat request acknowledgement data corresponding to a current packet received by the user equipment and the previous hybrid automatic repeat request acknowledgement data corresponding to at least one previous packet received by the user equipment (Figure 4: [0030]-[0033], UE sends ACK/NACK for current packet and previous packets based on W).
Regarding claim 2, Siemens teaches determining, by the user equipment, the repetition factor ([0028], an offset W is defined in the receiver).
Regarding claims 5, 12 and 19, Siemens teaches multiplexing, by the user equipment, the current hybrid automatic repeat request acknowledgement data with the previous hybrid automatic repeat request acknowledgement data to generate the composite hybrid automatic repeat request acknowledgement response (Figure 4, ACK/NACK for current packet and previous packets).
Regarding claims 6, 13 and 20, Siemens teaches bundling, by the user equipment, the current hybrid automatic repeat request acknowledgement data with the previous hybrid automatic repeat request acknowledgement data to generate the composite hybrid automatic repeat request acknowledgement response (Figure 4, ACK/NACK for current packet and previous packets).

Regarding claims 8 and 15, Siemens teaches the repetition factor is three, and the previous hybrid automatic repeat request acknowledgement data comprises a most recent hybrid automatic repeat request acknowledgement dataset and a next most recent hybrid automatic repeat request acknowledgement dataset after the most recent hybrid automatic repeat request acknowledgement dataset (Figure 4, [0028], [0030]-[0033], UE determines the size of the block ACK/NACK (as shown on Figure 4) based on the window size W; in this case W=3).
Regarding claims 9 and 16, Siemens teaches the repetition factor is four, and the previous hybrid automatic repeat request acknowledgement data comprises three most recent previous hybrid automatic repeat request acknowledgement datasets (Figure 4, [0028], [0030]-[0033], UE determines the size of the block ACK/NACK (as shown on Figure 4) based on the window size W; in this case W=4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Chen et al. (US Pub. 2016/0242153).


Regarding claim 4, Siemens teaches the limitations in claim 1 as shown above.  Siemens also teaches determining, by the network device, the repetition factor ([0028], an offset W is defined in the transmitter).  Siemens, however, does not teach receiving, by the user equipment, the repetition factor from the network device.  Chen teaches HARQ configuration exchanged between the UE and the base station [0093].  It would have been obvious to one skilled in the art to modify Siemens to have receiving, by the user equipment, the repetition factor from the network device as taught by Chen in order to use information based on an RRC configuration [0093].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414